DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 03/12/2021 Amendment after Final and 04/13/2021 RCE.
Claims 1-2, 5-9, 19-22, 24-32 are pending and examined.  Claims 3-4, 10-18, 23 have been cancelled.  Claims 31-32 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 19, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,072,823 to Aihara et al. (hereafter Aihara) in view of US 8,022,458 to Chang et al. (hereafter Chang).
Regarding dependent claim 1, Aihara teaches a write assist circuit, comprising: 
a transistor switch coupled between a bit line voltage node of a cell array and a ground node ; 
an inverter operative to receive a boost signal responsive to a write enable signal (FIG. 13: inverter INV21 receiving WAS1, see 10:30-31), wherein an output of the inverter is coupled to a gate of the transistor switch (see FIG. 12); and 
a metal capacitor having a first end coupled to the bit line voltage node which in turn is connected to a selected bit line and a second end coupled to the gate of the transistor switch (FIG. 13: capacitor C21; which is depletion-mode metal-oxide-semiconductor transistors as shown in FIGS. 4-5), wherein the metal capacitor is operative to drive a bit line voltage of the bit line voltage node to a negative value from the ground voltage in response to the boost signal (see FIGS. 1-2 for illustration of how the capacitor drive a bit line voltage to negative value from ground in response), 
Aihara does not teach the strike-through limitations.
Chang teaches a metal capacitor comprising a first plurality of metal stripes (FIG. 2: stripes coupled to metal electrode 12 of layer 2 and layer 3) substantially parallel to each other and a second plurality of metal stripes substantially parallel to each other (FIG. 2: stripes coupled to metal electrode 14 of layer 2 and layer 3), wherein the first plurality of metal stripes are coupled together at one node (FIG. 2: metal electrode 12), and the second plurality of metal stripes are coupled together at another node (FIG. 2: metal electrode 14), wherein some of the first plurality of metal stripes are in a first metal layer and some of the second plurality of metal stripes are in a second metal layer, and wherein the first metal layer is different than the second metal layer (FIG. 2: layer 2 and layer 3 are different layers).
Since Aihara and Chang are both from the same field of endeavor, the purpose disclosed by Chang would have been recognized in the pertinent art of Aihara.

Regarding dependent claim 2, Aihara teaches wherein the boost signal is operative to turn off the transistor switch causing discharge of the metal capacitor (see 13:11-24).
Regarding dependent claim 5, Chang teaches wherein the metal capacitor comprises hand clasping metal capacitor (as shown in FIG. 2).
Regarding dependent claim 6, Chang teaches wherein the metal capacitor comprises a grid style metal capacitor (cross-section view of FIG. 2 would yield grid style).
Regarding dependent claim 7, Chang teaches wherein the metal capacitor comprises a via style metal capacitor (FIG. 7: vias 16).
Regarding dependent claim 8, Aihara teaches a metal oxide semiconductor capacitor connected in parallel to the metal capacitor (when the circuit 103D of FIG. 9 replace capacitor C21 and transistor QN23 of FIG. 13).
Regarding dependent claim 9, Aihara teaches wherein the boost signal is operative to turn off the transistor switch and initiate discharging of the metal capacitor (see 13:11-24).
Regarding independent claim 19, Aihara teaches a method of negatively boosting a bit line voltage for writing data to a memory cell, the method comprising: 
connecting, during a write enable period, a bit line voltage node to the ground through a first transistor switch (FIG. 13: turning on transistor QN23 and coupling COUT to ground during a write enable period, see 10:30-31, also see FIGS. 1-2 for reference
turning, responsive to a boost signal, off the first transistor switch to disconnect the bit line voltage node from the ground (FIG. 13: turning off transistor QN23 with boost signal WAS1 low); 
initiating, after the first transistor switch is turned off, charging of the first end of a metal capacitor the second end of the metal capacitor charging capacitor C21 of FIG. 13; which is formed of depletion-mode metal-oxide-semiconductor transistor as shown in FIGS. 4-5, ), wherein charging the first metal capacitor drives the bit line voltage node to a negative voltage (see FIGS. 1-2 for illustration of how the capacitor drive a bit line voltage to negative value from ground in response), 
turning, after the end of the write enabled period, on the first transistor switch to reconnect the bit line voltage node to the ground (FIG. 13: COUT is coupled to ground when transistor QN23 is turned on).
Aihara does not teach the strike-through limitations.
Chang teaches a metal capacitor comprising a first plurality of metal stripes (FIG. 2: stripes coupled to metal electrode 12 of layer 2 and layer 3) substantially parallel to each other and a second plurality of metal stripes substantially parallel to each other (FIG. 2: stripes coupled to metal electrode 14 of layer 2 and layer 3), wherein the first plurality of metal stripes are coupled together at one node (FIG. 2: metal electrode 12), and the second plurality of metal stripes are coupled together at another node (FIG. 2: metal electrode 14), wherein some of the first plurality of metal stripes are in a first metal layer and some of the second plurality of metal stripes are in a second metal layer, and wherein the first metal layer is different than the second metal layer (FIG. 2: layer 2 and layer 3 are different layers).
Since Aihara and Chang are both from the same field of endeavor, the purpose disclosed by Chang would have been recognized in the pertinent art of Aihara.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that style of capacitor used in Aihara is a matter of design choice as long as it serves the purpose of providing sufficient capacitance for the performance of the circuit.
Regarding dependent claim 21, Aihara teaches a metal oxide semiconductor capacitor connected in parallel to the metal capacitor (when the circuit 103D of FIG. 9 replace capacitor C21 and transistor QN23 of FIG. 13).
Regarding dependent claim 22, Chang implicitly teaches wherein a length of at least some of the first plurality of metal stripes and the second plurality of metal stripes comprises a base length and an extended length, wherein the extended length is less than or equal to a word line length of a cell array (it is seen that the extended length of the first and second metal stripes should be less than the word line length because the desired capacitance of capacitor C21 is just enough to pull the bit line voltage to some negative value as shown in FIG. 2).
	Regarding dependent claim 24, Chang teaches wherein the capacitor comprises a first sub-capacitor and a second sub-capacitor, wherein the first sub-capacitor is connected in parallel to the second sub-capacitor (FIG. 2: first sub-capacitor is on layer 2, and second sub-capacitor is on layer 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aihara in view of Chang in view of US 8,270,247 to Sasaki (hereafter Sasaki).
Aihara and Chang teach, as applied in prior rejection of claim 19, all claimed subject matter except further limitation(s) set forth in the following claim(s).
Regarding dependent claim 20, Sakasi teaches a method comprising: disconnecting, at a start of a write enable period, a word line voltage node from a supply node through a second transistor switch (FIGS. 1-3: turning off transistor M1 to disconnect the word line driver from VDD a start of signal SEL, which is seen enable when a word line is selected for read/write); turning, responsive to a boost signal, the second transistor switch off to disconnect the word line FIGS. 1-3: turning off transistor M1 to disconnect the word line driver from VDD with signal SEL); initiating, after the second transistor switch is turned off, charging of a second metal capacitor having a first end coupled to the word line voltage node and a second end coupled to a gate node of the second transistor switch, wherein charging of the second metal capacitor drives the word line voltage node to a boosted voltage, the boosted voltage being higher than the supply voltage (see FIG. 2-3); and turning, after the end of the write enabled period, on the second transistor switch to reconnect the word line voltage node to the supply voltage (FIGS. 1-3: turning on transistor M1 to connect the word line driver to VDD when signal SEL goes low afterward).
Since Aihara, Chang and Sasaki are all from the same field of endeavor, the purpose disclosed by Sasaki would have been recognized in the pertinent art of Aihara and Chang.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the concept suggested by Sasaki to the word line of Aihara in order to compensate for the decrease in an operation margin involved in a fall in power supply voltage of a memory device (see Sakasi, 1:14-25).

Allowable Subject Matter
Claims 25-32 are allowed.
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Aihara, Tsai and Sasaki, taken individually or in 
With respect to independent claim 25: a second transistor switch connected between a word line voltage node and a supply voltage, wherein a gate of the second transistor switch is operative to receive the boost signal responsive to the write enable signal; a third transistor switch connected between the word line voltage node and the supply voltage, wherein a gate of the third transistor switch is coupled to the word line voltage node.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Claims 1-2, 5-9, 19, 21-22, 24 are currently rejected based on FIG. 2 of newly discover reference, US 8,022,458 to Chang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824